Citation Nr: 0433809	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970, with service in the Republic of Vietnam from September 
1969 to August 1970.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision in 
which the RO denied the veteran's claim for service 
connection for PTSD.  The veteran filed a notice of 
disagreement (NOD) in February 1997.  The RO issued a 
statement of the case (SOC) in March 1997, and the veteran 
filed a substantive appeal later that same month.  In July 
1997, March 2000, August 2000, May 2004, and July 2004, the 
RO issued supplemental SOCs (SSOC) addressing additional 
evidence received concerning the veteran's claim.  

In June 1998, the veteran offered testimony during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In December 1998 and March 2001, the Board remanded the 
current claim to the RO, directing additional development.  
After completing the requested development, the RO continued 
the denials of the claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The record contains a diagnosis of PTSD that has been 
associated with the veteran's reported experiences during 
service.   

3.  The veteran did not engage in combat with the enemy 
during service.

4.  Service records, evidence from the Marine Corps 
Historical Center, and statements from soldiers who served 
with the veteran in Vietnam that tend to corroborate the 
occurrence at least some of the veteran's claimed in-service 
stressors.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. §§ 
1131, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable decision on the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
on appeal have been accomplished.

II.  Factual Background

Service personnel records show that the veteran was a combat 
engineer/bridge man in the 7th Engineering Battalion, First 
Bridge Company.  He was stationed in Vietnam from September 
8, 1969 to August 20, 1970, and received the Republic of 
Vietnam Armed Forces Meritorious Unit Citation of the 
Gallantry Cross with Palm for action from September 9, 1969 
to September 20, 1969.  His service personnel record also 
show that he participated in counter insurgency operations in 
Vietnam.  

As his reported stressors, the veteran has asserted:  
receiving enemy fire while working on bridges, manning a 
machine gun during a convoy and freezing when enemy fire came 
in, checking for booby traps and/or land mines on bridges and 
near bridges that needed repair, traveling on a mined road 
and having to back down the road in the same tracks taken 
going up the road, seeing dead Viet cong soldiers near a 
destroyed bridge, seeing a marine named Cherry get shot in 
the back by another marine, seeing a woman beheaded after 
being raped, and getting picked up by Army soldiers on his 
way back from rest and relaxation only to find dead bodies in 
the back of the truck.

In July 1998, two soldiers who served with the veteran in 
Vietnam, M. Innis and B. Marshall, submitted sworn and 
notarized statements in support of the veteran's stressors.  
M. Innis stated that he was in the veteran's unit and he 
worked with the veteran checking bridges for land mines and 
booby traps.  He also stated that the veteran told him about 
the incident involving the dead bodies in the truck, the 
decapitated woman, and the marine named Cherry being shot.  
B. Marshall, another soldier from the veteran's unit, stated 
that he was with the veteran in Vietnam when they were on a 
convoy and came under sniper fire.  He also stated that the 
veteran had told him about the incident involving the dead 
bodies in the truck, the beheaded woman, and the shooting of 
the marine named Cherry.   

In response to the RO's request for independent verification 
of the veteran's claimed stressors, the Marine Corps 
Historical Center for unit records indicated that it could 
not verify the death of the marine named Cherry without his 
full name.  Further, the archives section indicated that it 
did not have the command chronology for the veteran's actual 
company, the 1st Bridge Company, but that it had the command 
chronology for the 7th Engineering Battalion for September 
and October 1969.  These records show that companies from 
this battalion were involved in sweeping for mines, 
uncovering booby traps, and that they received small arms 
fire and rocket attacks while doing construction in the area. 

Outpatient and hospitalization treatment records, dated from 
1995 to 2001, show treatment and diagnosis of PTSD.  
Additionally, a May 2000 VA examination report diagnoses the 
veteran with PTSD and states that if the veteran had to 
disarm live mines and booby traps or was exposed to sniper 
fire that these stressors would be sufficient to trigger 
PTSD.

III.  Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony, alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).  

Considering the evidence of record (to include the veteran's 
own assertions) in light of the above, the Board finds that 
the evidence does not establish that the veteran engaged in 
actual combat with the enemy during service.  In fact, the 
veteran does not assert that he was in combat, or that his 
stressors occurred in combat (although he does assert that he 
was subject to periodic attacks from the enemy while he 
worked on bridges and on convoys to pick up personnel from 
other bridge companies in his battalion).  Absent evidence 
that the veteran engaged in combat with the enemy, the 
veteran's lay statements, alone, are not sufficient to 
establish the occurrence of any in-service stressor; rather, 
corroborating evidence is needed to support the claim for 
service connection.  Id.  See also Cohen v. Brown, 10 Vet. 
App. 128, 146-7 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

As noted above, the veteran has a diagnosis of PTSD and at 
least one VA examiner has related that diagnosis to his 
claimed stressor of checking for booby traps and land mines 
during service, and receiving enemy fire.  The Board also 
notes that there is evidence of record that tends to 
corroborate the veteran's claimed stressors of sweeping for 
land mines, checking for booby traps and receiving enemy fire 
while on a convoy.  

Initially, the Board finds that the veteran credible 
assertions appear to be consistent with the circumstances, 
conditions and hardships of his military occupational 
specialty and unit.  He was documented to be a bridge man in 
a combat engineering battalion whose command chronology 
documents that it constructed and repaired bridges and roads, 
as well as other structures.  Additionally, the command 
chronologies confirm that the battalion was in an area where 
companies experienced enemy fire, and that part of the unit's 
duties were to sweep for mines and check for booby traps.  
Finally, the record contains two sworn statements from 
servicemen who were in the veteran's company who were present 
during his experiences of checking for booby traps and mines 
on damaged bridges, and receiving sniper fire on a convoy.  
The Board notes that while these aspects of their statements 
corroborate these stressors, their assertions that the 
veteran told them about other incidents is not as probative 
for purposes of establishing the occurrence of other 
experiences as their corroboration of the experiences they 
shared with the veteran.

In light of the above, and the absence of any evidence 
contradicting the veteran's participation in the activities 
of his battalion and unit (see Pentecost v. Principi, 16 Vet. 
App. 124 (2002) and Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997)), the Board finds that, the evidence, overall, tends 
to establish the occurrence of stressors pertaining to 
receiving enemy fire on a convoy, checking for booby traps, 
and sweeping for land mines.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt on question of occurrence of 
the veteran's in-service stressors, the Board finds that the 
criteria for service connection for PTSD are met. 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



